Citation Nr: 1747098	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a sinus disability, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran and her spouse testified before the undersigned in a February 2015 video-conference hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board previously considered his issue in March 2015.


FINDINGS OF FACT

The weight of the evidence is against finding current allergic rhinitis incurred in or otherwise related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for sinus disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In January 2007, the RO sent the Veteran a notice letter.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  
VA provided examination and opinions for the sinus claim in April 2012 and January 2016.  The AOJ substantially complied with the Board's remand directives by obtaining the January 2016 addendum opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the foregoing reasons, the Board will proceed to the merits of the claims.

II. Service connection
 
The Vetera asserts that her current allergic rhinitis is related to sinus and upper respiratory problems in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and her spouse are competent to report symptoms and experiences observable by their senses but not to diagnose a complex disability, such as bronchitis, or determine its cause as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements generally credible as they have been consistent and detailed.

After review of the record, the Board finds that the criteria for service connection for a sinus disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows a current sinus disability.  VA treatment records show diagnosis and treatment for allergic rhinitis.  The evidence does not, however, show chronic sinusitis currently.  The April 2012 examiner found that while the Veteran had past episodes of sinusitis, those episodes resolved and she did not have chronic sinusitis.  The Veteran appears to agree with the finding associated with sinusitis.  In a July 2014 statement, she wrote that she accepted the findings and the claim could be closed.

For the diagnosis of allergic rhinitis, the evidence shows respiratory problems in service but no diagnosis of allergic rhinitis.  The Veteran was treated for breathing problems while running in April 1987.  In October 1991, she was treated for congestion and cough and diagnosed with an upper respiratory infection (URI) and possible early sinusitis.  The Veteran consistently reported that she continued to experience sinus and allergy symptoms since service.  In October 2003 statements, the Veteran's friend and co-worker wrote that they recalled her having allergy problems since the 1990s.  May and August 1996 private treatment records show diagnosis of bronchitis and sinusitis.  In October 1996, the private provider discussed the Veteran's allergic problems and allergy testing.  At the Board hearing, the Veteran's husband reported that she had sinus and allergy problems for years.  Allergic rhinitis, as a specific diagnosis, first appears in the record in 2003. 

The January 2016 examiner provided a negative opinion on the nexus between current allergic rhinitis and service.  The examiner discussed the evidence that in April 1987, the Veteran was seen for exercise-induced shortness of breath but made no allergy complaints and in October 1991, she was seen for productive cough and congestion and diagnosed with upper respiratory infection and possible early sinusitis.  Otherwise, the examiner noted, service treatment records are silent for further respiratory complaint or diagnosis.  The examiner acknowledged the lay statements of ongoing breathing and sinus allergy problems but found the records continued to be silent for diagnosis of allergic rhinitis or treatments for allergic rhinitis until January 2003.  The examiner explained that allergic rhinitis is characterized by chronic intermittent sneezing, rhinorrhea, nasal obstruction, postnasal drip, cough, and fatigue.  The in-service symptom of shortness of breath is not a common presenting symptom of allergic rhinitis.  The diagnoses of upper respiratory infection and acute sinusitis, as found in service, usually have a viral, or bacterial, etiology.  The examiner concluded that since there was no documentation of chronic symptoms consistent with diagnosis of allergic rhinitis in service, it is less likely than not that the current allergic rhinitis had its onset in service.

The 2016 examiner's opinions are highly probative, as she included supporting rationale to explain that the in-service symptoms and acute diagnoses were not consistent with the current diagnosis of allergic rhinitis.  The Board has considered the lay statements of continuous sinus and allergy problems but find them outweighed by the examiner's opinion, because the examiner has specialized medical education and training that make her best suited to determine the etiology of allergic rhinitis.  This probative medical evidence demonstrates that current allergic rhinitis is not related to the Veteran's service.  Therefore, service connection is not warranted.  See 38 C.F.R. § 3.303. 


ORDER

Service connection for a sinus disability, including sinusitis and allergic rhinitis, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


